DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 06/29/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Rejections under 35 USC 112(b) of claims  1-3, 5-12 and 14-19 are withdrawn in view of amendments. Rejections under 35 USC 112(b) of claims 4 and 13 remain.
Objection to claim 6 is withdrawn in view of amendment. Objection to claim 15 remains. 
Objection to drawings is withdrawn in view of amendment.
In view of amendments rejection under 35 USC 102 is changed to rejection under 35 USC 103 which includes the Takemoto reference.

Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. 
The Takemoto reference was added to the rejection of the independent claims in view of amendments. See detailed analysis below.
Takemoto teaches a system for normalizing x-ray images using a selected subregion/region of interest (ROI) which provides an entry of the contrast agent into the imaged section of the vascular system, see ¶ 0048. ¶ 0020 teaches that this normalization is performed by a contrast agent variable relating to the contrast agent distribution as a function of a variation with time of an x-ray intensity variable relating to the detected x-ray intensity in a selected subregion of the sequence of x-ray images. ¶ 0020, “the reference value calculating unit that calculates a reference value used for normalizing a flow of a contrast material, on a basis of a chronological transition of a signal intensity of the contrast material in a predetermined region, for each of a plurality of groups of X-ray images chronologically taken while using the contrast material.” ¶ 0045 and 0051-0056 further teach that the variables/reference values are based on contrast agent distribution as a function of a variation with time of an x-ray intensity variable. Reference values can be injection start time, duration, maximum value, etc.
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with Takemoto’s system for normalizing x-ray images. Flohr teaches normalizing x-ray images based on a contrast agent variable in a selected subregion. Takemoto likewise teaches normalizing x-ray images based on a contrast agent variable in a selected subregion, where the variable is explicitly based on an x-ray intensity variable relating to the detected x-ray intensity in a selected subregion of the sequence of x-ray images. The combination constitutes the repeatable and predictable result of simply applying Takemoto’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims currently require, “in order to select the selected subregion, a relevant image segment is determined in the one x-ray image or in an intermediate image determined as a function of the subsequence is compared with a limit value.” It is unclear to Examiner how the phrase “is compared with a limit value” relates to the previous language. Incomplete correction of the previous issue here appears to have caused this issue. Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows (adding commas to clarify meaning), “all image data of the image or image data of the image that lies within a predefined value range may be multiplied, after deduction of an offset, by a scaling factor that is dependent on the contrast agent variable.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition and device and processing device in claims 10-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US PGPub 2009/0274358) in view of Takemoto (US PGPub 2015/0071520).
Regarding claim 1, Flohr discloses a computer-implemented method for processing x-ray images, the method comprising: (Flohr teaches a system or normalizing x-ray CT images. See computer at ¶ 0064.) 
providing a sequence of x-ray images of a field of view in which at least one section of a vascular system of an examination subject is imaged, wherein the sequence of x-ray images describes a detected x-ray intensity in the field of view based on a change in a contrast agent distribution in the section of the vascular system; (¶ 0036 teaches the CT hardware for acquiring a sequence of x-ray images. ¶ 0040-0041 teach imaging the subject’s vasculature to detect a variation in time of a detected x-ray intensity based on a change in a contrast agent distribution as it flows through the vessels.)
determining a contrast agent variable relating to the contrast agent distribution (¶ 0046 teaches selecting a subregion/reference vessel in which to determine a contrast agent variable/reference value that relates to a contrast agent distribution. Calculation of the contrast agent variable/reference value is detailed at ¶ 0051.)
determining an image of the at least one section of the vascular system as a function of at least one x-ray image of the sequence of x-ray images; and (See ¶ 0053 and Fig. 3 which teach determining an image section of the vascular system.)
modifying the image of the at least one section of the vascular system as a function of the contrast agent variable to provide output data. (¶ 0014 and 0051 teach that the x-ray image data is divided by the reference value to obtain a normalized image.)
In the field of normalizing x-ray images Takemoto teaches determining a contrast agent variable relating to the contrast agent distribution as a function of a variation with time of an x-ray intensity variable relating to the detected x-ray intensity in a selected subregion of the sequence of x-ray images and teaches that the sequence of x-ray images describes a variation with time of a detected x-ray intensity in the field of view based on a change in a contrast agent distribution; (Takemoto teaches a system for normalizing x-ray images using a selected subregion/region of interest (ROI) which provides an entry of the contrast agent into the imaged section of the vascular system, see ¶ 0048. ¶ 0020 teaches that this normalization is performed by a contrast agent variable relating to the contrast agent distribution as a function of a variation with time of an x-ray intensity variable relating to the detected x-ray intensity in a selected subregion of the sequence of x-ray images. ¶ 0020, “the reference value calculating unit that calculates a reference value used for normalizing a flow of a contrast material, on a basis of a chronological transition of a signal intensity of the contrast material in a predetermined region, for each of a plurality of groups of X-ray images chronologically taken while using the contrast material.” ¶ 0045 and 0051-0056 further teach that the variables/reference values are based on contrast agent distribution as a function of a variation with time of an x-ray intensity variable. Reference values can be injection start time, duration, maximum value, etc.)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with Takemoto’s system for normalizing x-ray images. Flohr teaches normalizing x-ray images based on a contrast agent variable in a selected subregion. Takemoto likewise teaches normalizing x-ray images based on a contrast agent variable in a selected subregion, where the variable is explicitly based on an x-ray intensity variable relating to the detected x-ray intensity in a selected subregion of the sequence of x-ray images. The combination constitutes the repeatable and predictable result of simply applying Takemoto’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the computer-implemented method of claim 1, wherein the selected subregion comprises an image section that images a catheter, a vessel, or the catheter and the vessel via which the contrast agent was or is conducted into the imaged section of the vascular system during an acquisition of the sequence or a subsection of the image section. (As above, Flohr ¶ 0046 teaches selecting a subregion/reference vessel in which to determine a contrast agent variable/reference value. Also see ¶ 0053.)
Regarding claim 3, Flohr discloses the computer-implemented method of claim 1, including that the include that the selected subregion includes an entry of the contrast agent into the imaged section of the vascular system. (¶ 0046 teaches selecting as the subregion/reference vessel an artery which provides an entry of the contrast agent into the imaged section of the vascular system.)
In the field of normalizing x-ray images Takemoto teaches that the selection of the selected subregion is dependent solely on one x-ray image of the sequence of x-ray images or on a subsequence of x-ray images comprising not all of the x-ray images of the sequence of x-ray images, wherein the one x-ray image or subsequence of x-ray images include an entry of the contrast agent into the imaged section of the vascular system. (Takemoto teaches a system for normalizing x-ray images using a selected subregion/region of interest (ROI) which provides an entry of the contrast agent into the imaged section of the vascular system, see ¶ 0048. ¶ 0045 and 0051-0056 teach that the variables/reference values are based on x-ray images comprising not all of the x-ray images of the sequence, such as the injection start time, duration, etc.)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with Takemoto’s system for normalizing x-ray images. Flohr teaches selecting as the subregion/reference vessel an artery which provides an entry of the contrast agent into the imaged section of the vascular system. Takemoto likewise teaches the same and teaches that the subregion is used for less than all of the x-ray images. The combination constitutes the repeatable and predictable result of simply applying Takemoto’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 4, the above combination discloses the computer-implemented method of claim 3, wherein in order to select the selected subregion, a relevant image segment is determined in the one x-ray image or in an intermediate image determined as a function of the subsequence is compared with a limit value. (Takemoto teaches that in the selected subregion an image segment is determined and  image data is compared with a limit value/threshold in order to determine a reference value, see ¶ 0052.)
Regarding claim 8, the above combination discloses the computer-implemented method of claim 1, wherein the contrast agent variable is determined from the maximum or minimum of the variation with time of the variable relating to the x-ray intensity in the selected subregion or from an integral over the variation with time. (Takemoto ¶ 0056, 0059 and 0067 teaches integrating the area under the curve to find the accumulated value of the image density value and use this as a reference value.)
Regarding claim 9, the above combination discloses the computer-implemented method of claim 1, wherein the contrast agent variable is determined as a function of a predicted flow rate, a duration of a contrast agent injection, or the predicted flow rate and the duration of the contrast agent injection. (Flohr teaches selectively using vessel cross sectional area/vessel flow rate capacity as a contrast agent variable only when a vessel’s flow capacity is expanded or constricted, see ¶ 0015 and 0052. That is, the contrast agent variable only includes a cross-sectional area calibration factor when a prediction flow rate change has occurred (a constriction or widening has been determined).)
Claims 10, 11 and 18 are the system claims of method claim 1, 2 and 9. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  
Claim 19 is the non-transitory computer implemented storage medium claim of method claim 1. ¶ 0062 teaches a computer readable medium. Remaining limitations are rejected similarly. See detailed analysis above. 
Claims 12, 13 and 17 are the system claims of method claim 3, 4 and 8. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 5 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US PGPub 2009/0274358) in view of Takemoto (US PGPub 2015/0071520) and Klabunde (“Velocity versus Flow of Moving Blood”).
Regarding claim 5, the above combination discloses the computer-implemented method of claim 1, further comprising: determining a size of the selected subregion or of a relevant image segment or of a vessel or a catheter via which the contrast agent was or is conducted into the imaged section of the vascular system during acquisition of the sequence of x-ray images, wherein the image of the section of the vascular system is modified as a function of the size. (Flohr ¶ 0015 and 0052 detail how normalization can include determining a vessel cross-sectional area and multiplying the image data by calibration factor based on this area.)
In the field of vascular anatomy Klabunde teaches using vessel diameter. (Klabunde teaches using both cross-sectional area and radius/diameter as metrics to quantify a vessel width, ¶ 3, “cross-sectional area of a vessel (A) equals pi (π) times the radius squared”)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with cross-sectional area with Klabunde teaching of using both cross-sectional area and radius/diameter as metrics to quantify a vessel width. Klabunde teaches that these metrics have a predictable relationship and are both used to describe vessel width. The combination constitutes the repeatable and predictable result of simply applying Klabunde teaching here of using a radius/diameter. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 14 is the system claim of method claim 5. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US PGPub 2009/0274358) in view of Takemoto (US PGPub 2015/0071520), Klabunde (“Velocity versus Flow of Moving Blood”), Hoornaert (US PGPub 2021/0145391) and Kaempfer (US PGPub 2012/0237101).
Regarding claim 6, the above combination discloses the computer-implemented method of claim 5, wherein that in order to modify the image of the section of the vascular system, all image data of the image or image data of the image may be multiplied by a scaling factor that is dependent on the contrast agent variable. (As above, ¶ 0014 and 0051 teach that the x-ray image data is multiplied by a scaling factor based on a reference value to obtain a normalized image.)
In the field of normalizing x-ray images Hoornaert teaches normalizing the image data that lies within a predefined value range (¶ 0057 teaches applying contrast enhancement if the contrast image data is within a predefined value range.)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with Hoornaert’s system for normalizing x-ray images. Hoornaert teaches selectively applying contrast enhancement to only those image data which need it. The combination constitutes the repeatable and predictable result of simply applying Hoornaert’s teaching here and this cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of scaling x-ray images Kaempfer teaches scaling that comprises deduction of an offset. (¶ 0074 teaches scaling CT image data using scaling and deduction of an offset.)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for scaling x-ray images with Kaempfer’s system for scaling x-ray images. Kaempfer teaches that its scaling includes deduction of an offset, a well-known and widely-used technique in the field of image processing. The combination constitutes the repeatable and predictable result of simply applying Kaempfer’s teaching here and this cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 7, the above combination discloses the computer-implemented method of claim 6, wherein the scaling factor is inversely proportional to the contrast agent variable, the diameter, or the contrast agent variable and the diameter. (See rejection of claim 1 where Flohr teaches arriving at the normalized image data by division/reciprocal multiplication of the reference value by the original image data.)
Claims 15 and 16 are the system claims of method claims 6 and 7. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661